United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF THE ARMY, PHYSICAL
SECURITY DIVISION, DIRECTORATE OF
EMERGENCY SERVICES, Fort McCoy, WI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1775
Issued: June 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 16, 2017 appellant, through counsel, filed a timely appeal from an April 4, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
bilateral knee surgeries.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts as set forth in the Board’s prior
decision are incorporated herein by reference. The relevant facts are as follows.
On July 11, 2011 appellant, then a 35-year-old criminal investigator, filed a traumatic
injury claim (Form CA-1) alleging that, on July 8, 2011, she parked a government vehicle in a lot
adjacent to the old Walson Hospital and was walking through the parking lot back to the main
building when she tripped over a curb. She listed the nature of her injury as dislocation of the knee
and further undetermined injuries. Appellant did not report that she had stopped work.4
By decision dated November 28, 2012, OWCP accepted appellant’s claim for sprain of the
right knee (resolved as of September 24, 2012) and temporary aggravation of chondromalacia
patellae of the right knee (resolved September 24, 2012). By decision of even date, it denied her
request for right knee surgical excision of plica and fat pad.5
In an October 6, 2011 report, Dr. Jason Wong, appellant’s treating osteopath, diagnosed
impingement of the medial patellofemoral joint plica or medial meniscal tear of the right knee. He
also noted that she might have similar conditions of the left knee, but not to the same extent. On
December 12, 2011 Dr. Wong performed an arthroscopy of the left knee with excision of medial
and lateral patellofemoral plica and excision of fat pad with the lateral retinacular release and an
injection. In a February 26, 2012 report, he diagnosed symptomatic patellofemoral plica and
impinging fat pad literally. Dr. Wong opined that appellant’s bilateral knee conditions were
caused and precipitated by her employment injury. He indicated that the medical reason for this
opinion was that she had direct trauma to the anterior aspect of both knees, which occurred when
she fell on both of her knees while at work. Dr. Wong noted that appellant required further
physical therapy and strengthening of her left knee and required surgical intervention due to the
continued pain in her right knee.
On September 4, 2012 OWCP referred appellant to Dr. Kenneth P. Heist, a Board-certified
osteopath specializing in orthopedic surgery, for a second opinion evaluation. In a September 19,
3

Docket No. 15-0321 (issued October 6, 2015).

OWCP initially denied appellant’s claim on October 3, 2011 as she had not established fact of injury. On
October 12, 2011 appellant requested a hearing before an OWCP hearing representative. By decision dated May 10,
2012, OWCP’s hearing representative found that the evidence of record established that the incident occurred as
alleged. He remanded the case to OWCP for further development of the medical evidence to determine whether
appellant sustained bilateral knee conditions causally related to the accepted employment incident.
4

5

Appellant continued to submit additional medical evidence and requested further review of the denial of her
request for surgical authorization. OWCP denied modification of its November 28, 2012 decision by decisions dated
May 31 and October 31, 2013, and February 19 and August 18, 2014.

2

2012 report, Dr. Heist reviewed appellant’s employment history and medical records, and
conducted a physical examination. He opined that her only positive findings were related to her
preexisting condition of right knee chondromalacia of the patella and were not related to her July 8,
2011 fall. Dr. Heist opined that appellant temporarily aggravated her preexisting condition, which
had since resolved. He concluded that appellant subsequently had a lateral release performed in
her left knee, but that this procedure was done for the preexisting condition of chondromalacia
patella and was not related to her work injury.
Appellant continued to submit reports by Dr. Wong. In an April 2, 2013 report, Dr. Wong
noted that he disagreed with Dr. Heist’s finding that appellant had preexisting chondromalacia,
and that if she did, the injury at work aggravated the preexisting chondromalacia. He noted that
appellant sustained a dislocated right patella during her injury and that she also injured her left
knee at the same time. In an August 14, 2013 report, Dr. Wong noted his continued disagreement
with Dr. Heist. He discussed a new magnetic resonance imaging scan and his treatment of
appellant. Dr. Wong opined within a reasonable degree of certainty that appellant’s employment
injury caused the damage to her right knee including chondromalacia. He recommended that she
undergo right knee arthroscopy to excise the intrapatellar fat pad of the plica.
On November 25, 2014 appellant appealed to the Board. By decision dated October 6,
2015, the Board set aside the November 28, 2012 denial of authorization for surgery and remanded
the case for further development of the medical evidence. The Board found that there was an
outstanding conflict in the medical evidence between appellant’s physician, Dr. Wong, and the
second opinion physician, Dr. Heist, regarding appellant’s need for bilateral knee surgery.6
Appellant continued to submit treatment notes relating Dr. Wong’s treatment for
symptomatic medial patellofemoral plica with impinging fat pad of the right knee on
September 10, 2015. In a January 28, 2016 note, Dr. Wong indicated that on July 18, 2016
appellant had undergone an arthroscopy of the right knee with excision of plica, excision of fat
pad, and lateral retinacular release.
On August 19, 2016 OWCP referred appellant to Dr. Stanley Askin, a Board-certified
orthopedic surgeon, to resolve the conflict in medical opinion between Dr. Wong and Dr. Heist as
to whether appellant’s bilateral knee surgeries should be authorized. In a September 9, 2016
report, Dr. Askin reviewed appellant’s employment history, medical history, and history of injury.
In response to OWCP’s questions regarding appellant’s right knee, Dr. Askin noted that there was
no clinical evidence of a right knee partial ligament tear at the present time. Regarding temporary
aggravations of chondromalaia patellae, he determined that he had no reason to doubt that
appellant had some discomfort associated with the reported occurrence with such discomfort
labeled as temporary aggravation, but that five years later, there was no clinical evidence of a
continuing temporary aggravation.
Dr. Askin opined that appellant’s bilateral knee surgeries had no causal nexus to the
reported incident. He explained that the right knee surgery performed by Dr. Wong on January 28,
2016 was not medically necessary. Regarding the right knee surgery, Dr. Askin explained that
surgical treatment could be necessary if the patient would suffer some compromise in the absence
6

Supra note 3.

3

of treatment. However significant pause was necessary when considering arthroscopic knee
treatment because it was not reconstructive, but rather only ablative treatment. Dr. Askin further
explained that removing tissue was not therapeutic unless the tissue removed was the cause of
symptoms. He opined that appellant’s right knee procedure left her no better off than if her
condition had been left untreated.
Dr. Askin also related that the December 12, 2011 left knee surgery was medically
unnecessary, noting that there was no condition identified for which surgery would provide relief.
He noted that from a purely musculoskeletal basis, the manner in which appellant sought and
received treatment for her knees was unexpected given the paucity of identified pathology within
both of her knees. Dr. Askin explained that upon appellant’s initial presentation after the injury,
there was no identified significant traumatic pathology identified. While he did not rule out all
imperfection, there were no findings of significance and no condition that required surgical
intervention. Dr. Askin concluded that appellant had surgical treatments that did not address any
condition or pathology caused by the July 8, 2011 incident.
By decision dated November 22, 2016, OWCP denied authorization for bilateral knee
surgeries. It determined that the weight of the medical evidence was represented by the report of
the impartial medical examiner, Dr. Askin.
By letter received by OWCP on November 29, 2016, appellant, through counsel, requested
a hearing. During the hearing held on March 2, 2017, counsel argued that the questions presented
to Dr. Askin were unclear or in dispute. He contended that Dr. Askin’s report was not sufficiently
well reasoned to carry the weight of the evidence. Counsel further contended that Dr. Askin spoke
in generalities and did not explain the reasons for his conclusions.
By decision dated April 4, 2017, the hearing representative affirmed OWCP’s
November 22, 2016 decision. He found that the weight of the medical evidence rested with the
opinion of the impartial medical examiner, Dr. Askin.
LEGAL PRECEDENT
Section 8103(a) of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty the services, appliances, and supplies prescribed or
recommended by a qualified physician that the Secretary of Labor considers likely to cure, give
relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.7 OWCP must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in FECA.8 The
only limitation on OWCP’s authority is that of reasonableness.9

7

5 U.S.C. § 8103(a).

8

F.S., Docket No. 14-0972 (issued October 15, 2014).

9

Daniel J. Perea, 42 ECAB 214 (1999).

4

Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.10 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.12
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s request for
authorization of bilateral knee surgeries.
OWCP accepted that, as a result of a fall while working for the employing establishment
on July 11, 2011, appellant sustained a sprain of the right knee (resolved as of September 24, 2012)
and a temporary aggravation of chondromalacia patellae of the right knee (resolved as of
September 24, 2012).
Appellant was treated by Dr. Wong. On December 12, 2011 Dr. Wong performed an
arthroscopy of appellant’s left knee with excision of medial and lateral patellofemoral plica and
excision of fat pad with the lateral retinacular release and an injection. On January 18, 2016 he
performed an arthroscopy of the right knee with excision of plica, excision of fat pad, and lateral
retinacular release. Dr. Wong diagnosed symptomatic patellofemoral plica and impinging fat pad
of bilateral knees. He opined that these conditions were caused by her employment injury.
OWCP referred appellant to Dr. Heist for a second opinion. Dr. Heist diagnosed status
postoperative arthroscopic surgery of the left knee, excision of fat pad, plica, and lateral release
(not work related) and sprain right knee and aggravation of patella chondromalacia (preexisting).
He concluded that appellant’s lateral release on her left knee was done to treat her preexisting
condition of chondromalacia patella and was not related to her work injury. Dr. Heist explained
that she had temporary aggravation of her preexisting right knee chondromalacia of the patella,
but the condition had since resolved.
The Board determined that a conflict existed in the medical opinion evidence which
required referral to an impartial medical examiner.

10

5 U.S.C. § 8123(a).

11

20 C.F.R. § 10.321.

12

V.B., Docket No. 16-1684 (issued December 8, 2017).

5

In order to resolve the conflict between Dr. Wong and Dr. Heist, OWCP referred appellant
to Dr. Askin for an impartial medical examination. In a September 9, 2016 report, Dr. Askin
accurately reviewed appellant’s history of injury and her medical history. He noted that her knee
complaints had not been satisfactorily addressed by Dr. Wong, and despite her surgeries, she had
continuing complaints. With regard to these surgeries, Dr. Askin noted that significant pause was
necessary when considering arthroscopic knee surgery because such treatment was not
reconstructive, but ablative. He opined that unless there was some assurance that the tissue
removed was the cause of symptoms, such removal by excision or shaving was not therapeutic.
Dr. Askin indicated that the surgery performed by Dr. Wong on January 28, 2016 did not produce
better results than if her condition had been left untreated. Therefore, he concluded that the surgery
was medically unnecessary. With regard to the December 12, 2011 left knee surgery, Dr. Askin
opined that appellant’s condition did not require surgery. As appellant never had any such
imperfection in either knee, he concluded that this surgery was also medically unnecessary.
Based on the evidence of record, the Board finds that OWCP did not abuse its discretion
by denying appellant’s request for authorization of her bilateral knee surgeries. OWCP
appropriately determined that the weight of the medical evidence was represented by the wellrationalized report of the impartial medical examiner, Dr. Askin.13 The only limitation on
OWCP’s authority in approving or disapproving service under FECA is one of reasonableness.14
Dr. Askin clearly opined that the requested surgeries were not medically necessary for treatment
of appellant’s accepted injury. OWCP, therefore, had sufficient evidence upon which it based its
decision to deny the surgeries and did not abuse its discretion.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying appellant’s requests
for bilateral knee surgeries.

13

A.S., Docket No. 17-1088 (issued December 4, 2017).

14

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated April 4, 2017 is affirmed.
Issued: June 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

